Per Curiam.
Respondent was admitted to practice by this Court in 1981. He maintained an office for the practice of law in New Jersey, where he was admitted in 1972.
Based on allegations of misconduct, the Supreme Court of New Jersey suspended respondent from practice and this Court entered a reciprocal suspension order (see, 263 AD2d 670). By *814subsequent order dated October 31, 2000, the Supreme Court of New Jersey disbarred respondent upon a report of its Disciplinary Review Board concluding that respondent knowingly misappropriated over $1 million from several of his clients.
In view of the above, we now grant petitioner’s unopposed motion to impose further reciprocal discipline upon respondent (see, 22 NYCRR 806.19) and we conclude that he should be disbarred, effective immediately.
Cardona, P. J., Mercure, Spain, Mugglin and Rose, JJ., concur. Ordered that petitioner’s motion for an order imposing reciprocal discipline is granted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; he is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules (see, 22 NYCRR 806.9) regulating the conduct of disbarred attorneys.